One Scott was called as a juror, and was challenged peremptorily by the district attorney; whereupon the prisoner’s counsel objected, and insisted that the district .attorney was not entitled to challenge any juror peremptorily ; but the court, after deliberating upon the question, by Balcom, J., overruled the objection, and held that the district attorney had the right peremptorily to challenge two of the persons drawn as jurors for the trial of the prisoner. (Laws of 1847, ch. 134, § 1; 2 R. S., 734, § 11.)
This decision is sustained by the adjudications in The Waterford and Whitehall Turnpike Company v. The People (9 Barb., 161); The People v. Caniff (2 Park. Cr. R., 586); and it is adverse to the case of The People v. Henries (1 Park. Cr. R., 579), also to that of The People v. Aichinson (7 How. Pr. R., 241).
Scott was rejected as a juror. One Sullivan was also challenged peremptorily by the district attorney, and he was not allowed to sit as a juror.
The prisoner was acquitted by the jury.